Sherwood, J.
Section 28 of article 4 of our constitution provides that: “No bill shall contain more than one subject which shall be clearly expressed in its. title.” This section is the one which is claimed to have been violated by the statute quoted. Contention is made that the act is void because though “musical *427instruments are referred to in the title, sparring, boxing, wrestling and cock-fighting are not.”
Webster defines “device” as the-synonym of “contrivance,” which is also defined as a “thing contrived, invented or planned.” Applying to the title of the act in hand this definition, we find that there is but one subject contained in the bill, to-wit, “Dramshops,” and that the things in the title prohibited in a dramshop are musical instruments, billiard, pool or other gaming tables, bowling or ten-pin alleys, cards, dice or other-device (thing planned or contrived, for gaming or amusement.” It is a matter of common information, and therefore one of which judical notice may betaken, that sparring, boxing, wrestling and such like exhibitions or contests and cock-fighting are employed not only as a species of gaming, but also as a species of amusement. Consequently such things fall within the purview of the title of the act and are not therefore obnoxious to constitutional objections.
And even if the title of the act were less clear than it is in this regard the act might still stand the test and be held constitutionally valid. For instance in State ex rel. v. Mead, 71 Mo. 266, the .title 'of the act was: “An act to amend and revise chapter 2, title 2 of the general statutes of Missouri concerning popular elections,” and it was there held that a section of that act which authorized temporarily occurring vacancies in elective offices to be filled by gubernatorial appointment, being germane to the subject of elections, and having an obvious connection and eongruity with the idea expressed in the title did not fall under the ban of the constitution. Numerous authorities in this state and elsewhere support this view. The constitution does not require that the title of an act should descend to minute detail and thus anticipate the body of the act; it is sufficient if the title be so comprehensive as to *428embrace all matters incident and germane to tbe one subject wbicb tbe bill contains.
For tbe reasons aforesaid, we reverse tbe judgment and remand the cause.
All concur.